

116 HRES 1002 IH: Strongly condemning the recent acts of violence, riots, and looting in the United States.
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1002IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Mr. Guest submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONStrongly condemning the recent acts of violence, riots, and looting in the United States.Whereas in the wake of the tragic death of George Floyd on Monday, May 25, 2020, peaceful protests began across the United States focused on justice for African-American victims of police misconduct;Whereas these peaceful protests are protected by the Constitution of the United States through an individual’s First Amendment rights of freedom of speech, peaceful assembly, and petitioning the Government concerning grievances;Whereas what began as peaceful demonstrations, have been exploited by violent extremists who have carried out acts of violence, looting, destruction of business and personal property, and additional loss of life, including the deliberate targeting of law enforcement officers;Whereas due to the actions of violent extremists, certain government functions have been temporarily closed, businesses have been forced to be shuttered, and livelihoods have been impacted;Whereas these acts of violence are considered criminal activity; andWhereas these actions take our focus as a country away from a safe and civil dialogue on issues of importance to our Nation: Now, therefore, be itThat the House of Representatives—(1)strongly condemns the violence, riots, and looting in the United States; (2)recognizes that violent opportunists use the cover of legitimate protests by their fellow citizens to sow chaos;(3)recognizes that the actions of those bent on violence does not diminish the rights of other Americans to peacefully protest;(4)urges peace and order to be restored; and(5)expresses that those responsible for these violent acts be held criminally responsible for their actions.